3/30/2021                 Case 1:20-cv-07937-JSR Document 46| Authority
                                                       HCCH    Filed 05/06/21 Page 1 of 4




   AUTHORITY


   United Kingdom - Central Authority & practical information
                                                               Central Authority(ies):

                                                      The Senior Master, Royal Courts of Justice


    Please note the following information received from from the Authority for England and Wales: “The COVID-19 outbreak has
      inevitably led to delays in the service of documents from other Contracting States. For the moment service of judicial and
    extra-judicial documents is suspended, but as soon as we are able to do so, sta in the England and Wales Central Authority
                                      will work to complete requests for service as promptly as they can.”



                                                                    Contact details:


     Address:                                                   The Senior Master
                                                                For the attention of the Foreign Process Section
                                                                Room E16
                                                                Royal Courts of Justice
                                                                Strand
                                                                LONDON WC2A 2LL

     Telephone:                                                 +44 207 947 6691 / 7786 / 6488 / 6327 / 1741

     Fax:                                                       +44 870 324 0025

     E-mail:                                                    foreignprocess.rcj@hmcts.gsi.gov.uk

     General website:                                           www.justice.gov.uk

     Contact person:                                            -

     Languages spoken by sta :                                  English




                                                               Practical Information:




https://www.hcch.net/en/states/authorities/details3/?aid=278                                                                       1/4
3/30/2021                 Case 1:20-cv-07937-JSR Document 46| Authority
                                                       HCCH    Filed 05/06/21 Page 2 of 4
     Forwarding authorities                                    England and Wales:
     (Art. 3(1)):
                                                               The Senior Master of the Royal Courts of Justice
                                                               Strand
                                                               London WC2A 2 LL
                                                               Switchboard: +44 207 947 6000
                                                               Tel: +44 20 7947 6691
                                                               Fax: +44 20 7947 6237
                                                               Website: http://www.hmcourts-service.gov.uk/

                                                               Scotland:
                                                               Scottish Government Justice Directorate
                                                               Central Authority & International Law Team
                                                               St. Andrew's House (GW15)
                                                               EDINBURGH EH1 3DG
                                                               Scotland, UK
                                                               E-mail: Angela.Lindsay@gov.scot
                                                               tel.: +44 (0) 131 244 0460

                                                               Northern Ireland:
                                                               The Master (Queen’s Bench and Appeals)
                                                               Royal Courts of Justice
                                                               Chichester Street
                                                               Belfast BT1 3JF
                                                               Tel: +44 28 9072 4639
                                                               Fax: +44 28 9072 4796
                                                               E-mail: frontofhousercj@courtsni.gov.uk
                                                               Website: www.justice-ni.gov.uk


     Methods of service                                        Personal service on individuals & postal service on registered
     (Art. 5(1)(2)):                                           o ces of companies. If this fails by rst class post.

                                                               England and Wales:
                                                               European Judicial Network in Civil and Commercial Matters –
                                                               Service of documents.

                                                               Scotland:
                                                               European Judicial Network in Civil and Commercial Matters –
                                                               Service of documents.

                                                               Northern Ireland:
                                                               European Judicial Network in Civil and Commercial Matters –
                                                               Service of documents.

                                                               Gibraltar:
                                                               European Judicial Network in Civil and Commercial Matters –
                                                               Service of documents.


     Translation requirements                                  Pursuant to Article 5(3) of the Convention United Kingdom will
     (Art. 5(3)):                                              require the documents to be written in, or translated into, the
                                                               English language.

                                                               Click here to read all the declarations and reservations made by the
                                                               United Kingdom under this Convention.



https://www.hcch.net/en/states/authorities/details3/?aid=278                                                                          2/4
3/30/2021                 Case 1:20-cv-07937-JSR Document 46| Authority
                                                       HCCH    Filed 05/06/21 Page 3 of 4
     Costs relating to execution of the request                As from 1 January 1979 no charge is made for service in normal
     for service                                               circumstances. However, if the request is for service by a particular
     (Art. 12):                                                method, which incurs extra costs, or in other exceptional
                                                               circumstances, actual costs of service will be reclaimed.

                                                               N.B.: This applies only to England and Wales, Scotland and
                                                               Northern Ireland, and not to those overseas territories for whose
                                                               international relations the United Kingdom is responsible.


     Time for execution of request:

     Direct communication between:                             With reference to Article 10(b) and (c) of the Convention,
                                                               documents for service through o cial channels will be accepted in
     - Judicial o cers, o cials or other
                                                               the United Kingdom only by the Central or additional authorities
     competent persons
                                                               and only from judicial, consular or diplomatic o cers of other
     (Art. 10 b)), and
                                                               Contracting States (see however English letter below).*
     - Any person interested in a judicial
                                                               * Extract from a letter dated 11 September 1980 addressed by the
     proceeding and judicial o cers, o cials or
                                                               Foreign and Commonwealth O ce to the Permanent Bureau:
     other competent persons
     (Art. 10 c))
                                                                  "(...) Thank you for your letter of 31 July in which you ask for
                                                                  assistance in the interpretation of the declaration made by
                                                                  the United Kingdom on 17 November 1967 in relation to
                                                                  Article 10 c) of the Convention.

                                                                  I am happy to con rm that our declaration does not
                                                                  preclude any person in another Contracting State who is
                                                                  interested in a judicial proceeding (including his lawyer) from
                                                                  e ecting service in the United Kingdom "directly" through a
                                                                  competent person other than a judicial o cer or o cial, e.g.,
                                                                  a solicitor. (...)"


                                                               Conclusion and Recommendation No 58 of the 2003 Special
                                                               Commission (SC)
                                                               "The 2003 SC noted that the UK con rmed its position expressed at
                                                               the Special Commission meeting of 1989, indicating its preference
                                                               for the use of direct service through English solicitors on residents
                                                               of England and Wales." (See Conclusions and Recommendations of
                                                               the 2003 SC)

                                                               Click here to read all the declarations and reservations made by the
                                                               United Kingdom under this Convention.


     Oppositions and declarations                              Click here to read all the declarations and reservations made by the
     (Art. 21(2)):                                             United Kingdom under this Convention.


     Art. 8(2):                                                No opposition

     Art. 10(a):                                               No opposition

     Art. 10(b):                                               Additional information - see above and declarations

     Art. 10(c):                                               Additional information - see above and declarations

https://www.hcch.net/en/states/authorities/details3/?aid=278                                                                           3/4
3/30/2021                 Case 1:20-cv-07937-JSR Document 46| Authority
                                                       HCCH    Filed 05/06/21 Page 4 of 4
     Art. 15(2):                                               Declaration of applicability

     Art. 16(3):                                               Declaration for Scotland only

     Derogatory channels (bilateral or                         To consult bilateral and multilateral treaties to which United
     multilateral agreements or internal law                   Kingdom is a party, click here.
     permitting other transmission channels)
                                                               Council Regulation (EC) No 1393/2007 on the service in the Member
     (Arts. 11, 19, 24 and 25)
                                                               States of judicial and extrajudicial documents in civil or commercial
     Disclaimer:                                               matters (Strasbourg, 13 November 2007) (European Judicial Atlas –
     Information may not be complete or fully                  Service of Documents).
     updated – please contact the relevant
     authorities to verify this information.


     Useful links:                                             Civil Procedures Rules – Department of Constitutional A airs.


   This page was last updated on: 08 December 2020



       Conventions (incl. Protocols and Principles)
       Convention of 15 November 1965 on the Service Abroad of Judicial and Extrajudicial Documents in Civil or
       Commercial Matters [14]




https://www.hcch.net/en/states/authorities/details3/?aid=278                                                                           4/4
